ORDER
PER CURIAM.
Kathleen Kraus (Kraus) appeals from the trial court’s entry of summary judgment in favor of Standard Insurance Company, Thomas Brown, and Scott Martin on Kraus’ petition alleging negligence, misrepresentation, negligent infliction of emotional distress, and punitive damages. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).